STATE OF VERMONT
SUPERIOR COURT                                                    ENVIRONMENTAL DIVISION
Vermont Unit


In re: Vt. Turquoise Hospitality, LLC, d/b/a
  Aeolus Mountain Spa (Indirect Permit                           Docket No. 131-8-14 Vtec
  No. ID-9-0313)

In re: Vt. Turquoise Hospitality, LLC, d/b/a
  Aeolus Mountain Spa municipal permit
                                                                 Docket No. 124-9-12 Vtec
  application


                                            Judgment Order1

        Vermont Turquoise Hospitality, LLC (“Applicant”) proposes to develop its property at
5940 Main Street (also known as Vermont Route 7A) in Manchester, Vermont with a hotel,
conference and function facility, to be known as the Aeolus Mountain Spa.
        To complete this proposed development, Applicant sought and obtained a number of
State and municipal permits. Several of those permits have either not been appealed or have
otherwise become final.          The proceedings before this Court only concern two permit
applications. Docket No. 131-8-14 Vtec concerns an appeal from the proceedings before the
Department of Environmental Conservation (“DEC”) of the Vermont Agency of Natural
Resources (“ANR”) wherein Applicant seeks an Indirect Discharge Permit for authority to
discharge treated wastewater from its proposed development; the wastewater will be collected
and treated by an on-site and pressurized wastewater treatment system that DEC has
independently authorized; that permit (Permit No. WW-8-1574, issued on August 8, 2014, a
copy of which was admitted at trial as Applicant’s Exhibit 8) has become final and was therefore
not the subject of our review in these appeals.



1
  The municipal appeal concerns an application that was originally filed by Alpasian Basdogan and suggested a
business or corporate name of “Asia Minor Hotel/Resort/Spa. The Court therefore used that latter name when it
docketed the appeal. However, at trial, Applicant advised that both of the pending applications were now
presented in the name of Vt. Turquoise Hospitality, LLC, d/b/a Aeolus Mountain Spa. The Court has therefore
revised the appeal captions to correctly refer to the current applicant and business name in each Docket.
       The term “Indirect Discharge Permit” warrants some explanation. When a wastewater
or other water treatment facility, even when permitted, is likely to discharge treated waste into
groundwater in excess of 6,500 gallons per day (“GPD”), that facility will also be required to
obtain an ANR Indirect Discharge Permit. As with the wastewater treatment system for the
proposed project here, the fact that the proposed wastewater treatment system received a
permit does not obviate the requirement to obtain a separate Indirect Discharge Permit (“ID
Permit”). The need for ID Permit review becomes more concerning where, as here, the
proposed discharge has the capacity to reach some State waters. Here, the proposed project is
about 800 feet from the eastern banks of the Battenkill and the West Branch of the Battenkill.
       Docket No. 124-9-12 Vtec concerns an appeal from the proceedings before the Town of
Manchester Development Review Board (“DRB”) wherein Applicant sought conditional use and
site plan approvals and a zoning permit pursuant to the Town of Manchester, Vermont Zoning
Ordinance (“Ordinance”, a copy of which was admitted at trial as Appellant’s Exhibit 1).
Applicant’s property is located in both the Farming & Rural Residential Zoning District and the
Transient Commercial Overlay District, which therefore required Major Development and
Design review and approval. See Ordinance §§ 3.3, § 3.4. § 4.1, § 6.3, § 8.9, and § 8.10.
       Neighbor Carol DuPont filed a timely appeal when the DRB approved Applicant’s
municipal application; Neighbor Richard B. Smith filed a timely appeal when the DEC approved
Applicant’s ID Permit application (Permit No. ID-9-0313, a copy of which was admitted at trial as
Appellant’s Exhibit 23). Both of these Appellants initially appeared as self-represented litigants.
At time of trial, Appellants had retained Attorney Paul S. Gillies, Esq., who assisted Appellants
throughout the two-day trial.
       Attorney Christopher D. Roy, Esq. assisted Applicant throughout these proceedings.
Attorneys Leslie A. Welts, Esq. and Anne F. Whiteley, Esq. assisted ANR. Attorney Robert E.
Woolmington, Esq. assisted the Town of Manchester (“Town”).
       The Court held a site visit at the subject property and surrounding neighborhood,
including Appellants’ homes, on April 3, 2015. The site visit provided helpful context for the
evidence received at the coordinated trial on both Dockets, which was conducted on July 14
and 15, 2015.


                                                -2-
       Prior to trial, the Court addressed several legal issues in each appeal. See In re Asia
Minor Hotel/Resort/Spa, No. 124-9-12 Vtec (Vt. Super Ct., Envtl. Div. June 4, 2013)(Durkin, J.)
and In re Vt. Turquoise Hospitality, LLC Discharge Permit Application (Permit # ID-9-0313), No
131-8-14 Vtec (Vt. Super Ct., Envtl. Div. June 24, 2015)(Durkin, J.). While neither Decision
resolved all the legal issues presented in each appeal, the Court did grant summary judgment to
Applicant on some of the legal issues presented by each Appellant in each appeal, thereby
narrowing the legal issues to be addressed at the coordinated trial. Id.
       On July 9, 2015, Appellants filed a joint pre-trial memorandum that included an effective
summary of the remaining legal issues that provided the Court with a helpful organization; the
Court relied upon Appellants’ summary of the remaining legal issues during the course of the
trial and in the organization of its Findings of Fact and Conclusions of Law.
       At trial, and after all parties had a full opportunity to present their evidence, the Court
took a recess to review the evidence, conduct legal research, and deliberate. The Court
thereafter reconvened the hearing and announced its Findings of Fact, Conclusions of Law, and
Order. This Judgment Order is provided as a summary of those Findings and Conclusions and to
satisfy the Court’s obligation under Vermont Rule of Civil Procedure 58. To the extent that a
reader wishes to review the Court’s Findings and Conclusions, that reader is referred to the
audio record or transcript of the July 15, 2015 hearing.

                                  Summary of Findings of Fact
1.     The proposed project will include the following components: (a) renovations to an
existing farmhouse for use as a guest home for the owner’s clients and friends; (b) renovations
to an existing barn and conversion to professional office and storage; (c) construction of a new
barn-like structure for professional office use, storage, and parking of antique cars for use by
hotel guests; (d) construction of a new single family home; and (e) construction and operation
of a new hotel/spa/restaurant/ function facility with 80 rooms and restaurant/function capacity
for 160 people.
2.     One concern repeated throughout trial, particularly concerning the municipal permit
application, was that the application and site plan had been revised since it was first presented
to the DRB and that because of these revisions, the application should be remanded to the DRB.

                                                -3-
Appellant expressed similar concerns in the ID Permit appeal. Examples of such changes
included added detail for the proposed lighting fixtures, more detail as to the landscaping and
screening, and failure to depict on the initial site plan a water course, ditch or stream that
occasionally flows on or near the property; the revised site plans presented at trial included all
these revisions, with the exception of the water course. See Applicant Exhibits 3.1 through
3.20. While Applicant did not dispute that these details were added after the DRB and DEC
reviews, it asserted that the increased detail in the site plan did not warrant remand for
additional review before the DRB or DEC. We agree with Applicant. These additional details do
not represent a material change in the project and were provided in response to concerns
expressed by neighbors, including Appellants here.
3.     We found some of the photos Applicants presented confusing and not credible
representations of what Applicants suggested. In particular, Appellant Exhibits 5 and 11 do not
appear to represent what Appellants suggested. One photo in particular – Exhibit 11 – if taken
from the location and direction suggested, could not represent a view of the project site, since
the site, put in context by the site plans, has a steep wooded embankment between the open
area the photo shows and the project site.
4.     The revised plans provide complete review of the necessary details of the project. The
new buildings of the development, particularly the hotel/spa, are sited away from the frontage
along Route 7A, on a plateau that is mostly screened from views of properties to the north,
west, and south. While a portion of the new parking areas and walkways may be visible from
the homes and other properties to the east, the proposed landscaping, walkways and arbors
will provide sufficient screening.
5.     Mrs. DuPont acknowledged that her view of the new development may be limited to
only seeing a portion of the landscaped corner of the new parking area, but expressed concern
about the possible reflection from vehicle roofs parked in the lot. Applicant did not dispute
Mrs. duPont’s statements in this regard and did not object to her suggestion that a tree planted
on the northeastern corner of the parking area, outside the arbor walkway, would provide
sufficient additional screening.




                                               -4-
6.      Potable drinking water will be supplied to the project by a municipal public water supply
system; Applicant has secured the necessary approvals and permit(s) to hook up to the public
water supply system. This public water supply will also provide sufficient water for the
proposed wastewater delivery and treatment needs for the project.
7.      Wastewater permit applications and ID Permit applications are based upon the same
basic estimate: the estimated daily flow of water that a project will require and the estimated
wastewater that a project will produce. In regards to an ID Permit application, the estimated
wastewater flows are calculated in gallons per day (“GPD”) and are based upon a maximum
capacity of all facilities on a given day. Such estimates were referred to as “Maximum Daily
Flows” by all parties; such an estimate is often referred to as the “design flow.” However,
Appellants appeared to sometimes confuse this estimate with “actual flows.” In fact, to the
extent that actual flows of wastewater into and out of a proposed treatment system is a proper
topic in any ID Permit appeal, we note that the uncontested, credible evidence is that historical
commercial wastewater treatment systems produce actual flows that represent as low as 40%
of the estimated design flows that were relied upon in permitting the system.
8.      The most credible evidence supports the estimated design flows projected for the
project as prepared by the DEC Rutland Regional Engineer and relied upon in DEC’s review of
Applicant’s ID Permit application.     The Regional Engineer completed his estimates after
questioning Applicant’s engineer and seeking verification of Applicant’s representations. These
discussions were a credible attempt to arrive at an accurate estimate and not, as Appellants
suggested, a “negotiation” that resulted in a “compromised” estimate.
                                              Conclusions
        With reference to Appellants’ Pre-trial Memorandum (filed July 9, 2015), the Court
addresses the agreed-upon legal issues remaining in each appeal:

I. Municipal Permit Appeal (Docket No. 124-9-12 Vtec):
     1. The application and supporting site plans are complete and provide sufficient details of
        the proposed project, landscaping and lighting details.      See Applicant Exhibits 3.1
        through 3.20 and Exhibits 9 through 12.



                                               -5-
   2. While the revised site plans do not depict the drainage ditch that runs along a portion of
       the western boundary of the property and then for a short period travels onto the
       property, this omission does not deem the revised application and site plans incomplete
       under the applicable Ordinance provisions, since the credible evidence showed that this
       water course is mostly a roadside ditch and that the water flow travels underground
       shortly after entering the property. Where the water does flow on the property, it is not
       in the vicinity of any portion of the proposed development. The credible evidence did
       not support Appellants’ assertion that occasional seasonal flooding occurs in the vicinity
       of any portion of the proposed development, including the already-permitted on-site
       leach fields.
   3. There was no credible evidence presented that the proposed and permitted water
       supply will be insufficient to satisfy the project’s septic needs. There was no credible
       evidence to support Appellants’ assertions that the project as proposed will actually
       exceed 20,000 GPD of water or wastewater.
   4. The revised site plans sufficiently show the details for the proposed pedestrian paths,
       landscaping, and site conditions.
   5. Applicant secured the necessary “ability to serve” verifications from Town officials. See
       Applicant Exhibits 40 through 43. The application was supported by all “ability to serve”
       letters required by the applicable Ordinance provisions.
   6. The revised site plans are of a scale allowed by the applicable Ordinance provisions.

I. Indirect Discharge Permit Appeal (Docket No. 131-8-14 Vtec):
   1. The credible evidence revealed that the design flows estimated and relied upon by DEC
       officials included all components of the proposed project that are required under the
       applicable provisions of the Vermont Water Supply Rules, the Vermont Indirect
       Discharge Rules, and the Vermont Water Supply and Wastewater Disposal Rules that
       were preserved for our review in this appeal.
   2. The credible evidence revealed that both the estimated design flows and the actual
       daily flows for this project will be below 20,000 gallons per day. Based upon this



                                              -6-
        evidence and applicable Rules, we reject Appellants’ suggestion that ID Permit #ID-9-
        0313 should be voided or deemed incomplete.


        For all these reasons, we Affirm the August 24, 2012 DRB approval2 of Applicant’s
municipal permit application, subject to the following conditions:
    1. The project is to be constructed and operated in accordance with all plans and
       specifications as presented at trial.
    2. Within 30 days after the time for appeal has passed, Applicant shall file a
       complete set of applicable site plans with both the DRB and ANR.
    3. Applicant will install, maintain, and replace, if necessary, a 10 to 15 foot
       evergreen tree3 in the northeast corner of the parking lot.
        The proceedings in Docket No. 124-9-12 Vtec are hereby remanded to the Town of
Manchester Zoning Administrator, solely to complete the ministerial act of issuing a zoning
permit to Applicant in conformance with this Judgment Order.

        For all the same reasons, we Affirm ID Permit #ID-9-0313 as issued on August 6, 2014 by
the DEC. See Appellants Exhibit 23.
        This completes the current proceedings before this Court in both of the above-
referenced Dockets.
        Electronically signed on July 23, 2015 at Newfane, Vermont, pursuant to V.R.E.F. 7(d).




________________________________
Thomas S. Durkin, Judge
Environmental Division




2
 See Applicant Exhibit 5.
3
 The parties may agree to a tree other than an evergreen as long as it measures at least 10 feet when planted and
will grow to at least 15 feet.

                                                      -7-